DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

2. 	Applicant’s arguments, see Remarks, filed 10/10/2020, with respect to claim 9 have been fully considered and are persuasive. The rejection of the pending claims has been withdrawn.

EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Daniel R. McClure (Reg. No. 38,962) on 02/19/2021.

	The application, specifically claims have been amended as follows:
	
Claims 1-8 are cancelled.

Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance, after through updated search and reconsideration:
the touch non-sensing area overlaps a third portion of the display area; a first touch grid disposed within the first touch area and extending in a first direction, wherein the first touch area, the touch non-sensing area and the second touch area are adjacent to each other in the first direction, and the touch non-sensing area is disposed between the first touch area and the second touch area; 6a second touch grid disposed within the first touch area and electrically isolated from the first touch grid; a first wire disposed within the touch non-sensing area and electrically connected to the first touch grid; a second wire disposed within the touch non-sensing area and electrically connected to the second touch grid, wherein the first wire and the second wire are staggered and electrically isolated from each other, wherein the second wire comprises at least two separate conductive units and at least one bridge wire, and the at least one bridge wire is connected to the at least two separate conductive units; and an insulating layer disposed between the first wire and the second wire, in the context of providing the touch non-sensing display area between the first touch grid area and second touch grid area and routing the traces in touch non-sensing display area for reducing the visibility of the traces in a novel structure of the touch display device as a whole, is not sufficiently taught or suggested in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNA P. NEUPANE whose telephone number is (571)270-7291.  The examiner can normally be reached on Monday - Friday, 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENJAMIN C. LEE can be reached on (571)272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KRISHNA P NEUPANE/Primary Examiner, Art Unit 2693